Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 1 of 8




                       EXHIBIT A
Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 2 of 8


                                                                             Electronically Filed
                                                                             51612019 1:54 PM
                                                                             Steven D. Oriel-son
                                                                             CLERIC OF THE COU
 1   COMJD
     SHARON L. NELSON
 2   Nevada Bar No. 6433
     NELSON LAW
 3   5940 S. Rainbow Blvd.                                             CASE NO: A-19-794248 C
     Las Vegas, Nevada 89118                                                    Department 5
 4   Telephone:     (702) 247-4529
     Facsimile:     (702) 737-4529
 5   Attorneys for Plaintiff
     KALENA SHERWOOD
 6

 7                                         DISTRICT COURT

 8                                   CLARK COUNTY, NEVADA

 9   KALENA SHERWOOD, an individual                     Case No.:
                                                        Dept. No.
10                 Plaintiff
                                                        PLAINTIFF'S COMPLAINT AGAINST
11   vs.                                                DEFENDANT

12   BLUE RIBBON FRIED CHICKEN GRAND [EXEMPT FROM ARBITRATION-
     BAZAAR, LLC, a domestic limited liability   INJUNCTIVE AND/OR EQUITABLE
13   company; Does I-X and Roes I-X            • RELIEF REQUESTED]

14                 Defendants.

15
            Plaintiff; Kalena Sherwood, an individual (hereinafter referred to as "Pleintin, by
16
     through her undersigned attorney of the law firm of Nelson Law, hereby alleges and compl •
17
     against Defendant Blue Ribbon Fried Chicken Grand Bazaar, LLC, a domestic limited liabili
18
     company (hereinafter referred to as "Defendant") as follows:
19
            1.     That at all times relevant herein, Plaintiff was a resident of the State of Nevada.
20
            2.     That at all times relevant herein, Defendant Blue Ribbon Fried Chicken Gran
21
     Bazaar, LLC has been a domestic limited liability licensed and conducting business in the Stat
22
     of Nevada.
23

24


                                                 Page 1 of 7
                                  Case Number: A-19-704248-C   •
Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 3 of 8




 1           3.     The true names and capacities, whether individual, corporate or other business

 2   entity, of Defendants Does I-X and Roes I-X are unknown to Plaintiff Plaintiff is informed and

 3   believes and therefore alleges that each of the Defendants designated herein Does I-X and Roes

 4   I-X are negligent or responsible in some manner for the events and happenings herein referred to

 5   and negligently, carelessly, recklessly, and in a manner that was grossly negligent, and/or willful,

 6   and/or wanton, and caused damages proximately thereby to the Plaintiff as alleged herein.

 7   Plaintiff will petition this Court to amend this Complaint to insert the true names of each p

 8   designated.as Doe and/or Roe Defendants when said parties are ascertained.

 9           4.     At all relevant times, Plaintiff was employed by Defendant as a manager.

10           5.     Plaintiff suffered from a serious health condition and notified Defendant of the

11   same.

12           6.     Plaintiff requested time away from work for a surgery to help address her serious

13   health condition.

14           7.     Plaintiff's request was denied and Plaintiff was informed she could not take time

15   off of work as she was a supervisor.

16           8.     In or around May of 2018, Plaintiff came to work to speak with the General

17   Manager Michael Coop (hereinafter "Coop") about time Plaintiff needed away from work due to

18   a serious health condition.

19           9.     Coop told her he was aware of the serious health condition as security cameras

20   showed Plaintiff sick, coughing up blood and more.

21           10.    However, Coop informed Plaintiff that he would not contest her unemployment)

22   and that she was being terminated. •

23           11.    Plaintiff was allegedly terminated due to interactions with other employees.

24


                                                Page 2 of 7
Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 4 of 8




 1            12.   Prior to Plaintiff's termination she had not been disciplined or negativel

 2   evaluated for any serious infraction.

 3                                     FIRST CAUSE OF ACTION
                             (Violation of the Family and Medical Leave Act)
 4
              13.   Plaintiff repeats and realleges paragraphs 1-12 by this reference the same
 5
     though fully set forth herein.
 6
              14.   At all times relevant herein, Defendant was an employer covered by the Family
 7
     and Medical Leave Act (hereinafter "FMLA").
 8
              15.   At all times relevant herein, Plaintiff was entitled to leave under the FMLA.
 9
              16.   Pursuant to 29 U.S.C. §2615, it is unlawful for any employer to interfere with
10
     restrain, or deny the exercise of or the attempt to exercise, any right provided by the FMLA.
11
              17.   Defendant's refusal to provide leave to Plaintiff violated the FMLA anc
12
     Plaintiff's rights afforded by the FMLA. •
13
              18.   Defendant's conduct complained of herein was willful and in disregard o
14
     Plaintiffs rights. Defendant and its supervisory personnel were aware that discrimination agams
15
     Plaintiff for the use of FMLA leave was unlawful but acted in reckless disregard of the law.
16
              19.   As a result of Defendant's conduct, Plaintiff is entitled to damages in an amoun
17
     in excess of $15,000.00.
18
              20.   As a result of Defendant's conduct, Plaintiff is entitled to her attorney's fees anc
19
     costs.
20

21                                   SECOND CAUSE OF ACTION
                       (Retaliation in Violation of the Family Medical Leave Act)
22
              21.   Plaintiff repeats and realleges paragraphs 1-20 by this reference the same as
23
     though fully set forth herein.
24


                                                  Page 3 of 7
Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 5 of 8




 1             22.   Plaintiff requested and was denied leave for a serious health condition.

 2             23.   Rather than provide Plaintiff the leave requested, Defendant terminated Plaintiff.

 3             24.   On information and belief, Defendant's conduct was in retaliation for Plaintiff'

 4   lawful request for FMLA leave.

 5             25.   Pursuant to 29 U.S.C. §2615, it is unlawful for any employer to interfere with

 6   restrain, or deny the exercise of or the attempt to exercise, any right provided by the FMLA.

 7             26.   Defendant violated the anti-retaliation provisions of the FMLA by subjecting

 8   Plaintiff to an adverse employment actions (termination) as a result of her request for FMLA

 9   leave.

10             27.   Defendant's conduct complained of herein was willful and in disregard o

11   Plaintiffs rights. Defendant and its supervisory personnel were aware that retaliation agains

12   Plaintiff for the use of FMLA leave was unlawful but acted in reckless disregard of the law.

13             28.   As a result of Defendant's conduct, Plaintiff is entitled to damages in an amoun

14   in excess of $15,000.00.

15             29.   As a result of Defendant's conduct, Plaintiff is entitled to her attorney's fees anc

16   costs.

17                                    THIRD CAUSE OF ACTION
                                (Negligent Infliction of Emotional Distress)
18
               30.   Plaintiff incorporates by reference paragraphs 1-29 as though fully set fo
19
     herein.
                                                                                                • ••
20
               31.   Defendant's behavior towards Plaintiff has been extreme, outrageous and was at
21
     minimum, negligent.
22

23

24


                                                 Page 4 of 7
 Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 6 of 8




 1             32.    Plaintiff has suffered serious emotional distress including resulting physic

 2   symptoms that included but are not limited to, hospitalization, severe vomiting, coughing u

 3   blood, extreme weight loss and more.

 4             33.    As a direct and proximate result of the negligent infliction of emotional distressfi

 5   acts of Defendant, Plaintiff is entitled to damages in excess of $15,000.00.

 6             34.    As a result of Defendant's conduct, Plaintiff is entitled to her attorney's fees an

 7   costs.

 8                                    FOURTH CAUSE OF ACTION
                                   (Negligent Training and/or Supervision)
 9
               35.    Plaintiff incorporates by reference paragraphs 1-34 as though fully set fo
10
     herein.
11
               36.    Defendant has a duty to exercise ordinary care in the training and supervision o
12
     its employees.
13
               37.    Defendant's duty exists to its employees including Plaintiff.    .
14
               38.    Defendant breached that duty of care when it failed to properly train and/or
15
     supervise employees regarding FMLA, the requeit for and use of FMLA and the la
16
     prohibiting adverse conduct as a result of FMLA use.
17
               39.    Defendant also breached its due of care when it failed to follow its own intema
18
     policies and procedures regarding discipline, evaluations and/or terminations of employees.
19
               40.    As a direct and proximate result of the negligent acts of Defendant, Plaintiff hay
20
     been injured and has suffered damages in excess of $15,000.00.
21
               41.    As a result of Defendant's conduct, Plaintiff is entitled to her attorney's fees an
22
     costs.
23
          WHEREFORE, Plaintiff prays for judgment in her favor against Defendant as follows:
24


                                                  Page 5 of 7
Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 7 of 8




 1          (1)    For general damages for injury, pain and suffering in excess of $15,000.00;

 2          (2)    For special damages in excess of $15,000.00;

 3          (3)    For wages, salary, employment benefits and other compensation denied or lost i

 4   an amount in excess of $15,000.00;

 5          (4)    For interest calculated at the prevailing rate;

 6          (5)    For liquidated damages if appropriate; .

-7          (6)    Equitable relief,

 8          (7)    For exemplary damages if appropriate;

 9         (8)     Attorney's fees and cost of suit incurred herein;

10         (9)     For punitive damages if appropriate;

11         (10)    For such other and further relief as the Court deems just and proper.

12   DATED this 6th day of May 2019.

13
                                                          NELSON LAW
14

15                                                        1s/ Sharon L. Nelson
                                                          SHARON L. NELSON
16                                                        Nevada Bar No. 6433
                                                          5940 S. Rainbow Blvd.
17                                                        Las Vegas, Nevada 89118
                                                          Attorneys for Plaintiff
18

19

20

21

22

23

24


                                               Page 6 of 7
 Case 2:19-cv-01068-JAD-GWF Document 1-1 Filed 06/21/19 Page 8 of 8




 1                                  DEMAND FOR JURY TRIAL

 2          Plaintiff, by and through undersigned counsel, hereby demands trial by jury in the above

 3   captioned matter.

 4
            DATED this 6th day of May 2019.
 5
                                                        NELSON LAW
 6

 7                                                      /s/ Sharon L. Nelson
                                                        SHARON L. NELSON
 8                                                      Nevada Bar No. 6433
                                                        5940 S. Rainbow Blvd.
 9                                                      Las Vegas, Nevada 89118
                                                        Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                              Page 7 of 7
